COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00452-CV


1901 N.W. 28th Street Trust                  §    From the 96th District Court

                                           §    of Tarrant County (096-284710-16)
v.
                                           §    October 26, 2017

Lillian Wilson, LLC                        §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant 1901 N.W. 28th Street Trust shall pay all

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                           Justice Bill Meier